IN THE SUPREME COURT OF THE STATE OF DELAWARE

DAVEAR Z. WHITTLE,                       §
                                         §
       Defendant Below,                  §   No. 306, 2017
       Appellant,                        §
                                         §
       v.                                §   Court Below—Superior Court
                                         §   of the State of Delaware
STATE OF DELAWARE,                       §
                                         §   Cr. ID No. 1111010324 (N)
       Plaintiff Below,                  §
       Appellee.                         §

                          Submitted: September 19, 2017
                          Decided:   November 7, 2017

Before STRINE, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                      ORDER

      This 7th day of November 2017, after careful consideration of the opening brief

and the State’s motion to affirm, it is clear that the judgment below should be affirmed

on the basis of and for the reasons assigned by the Superior Court in its well-reasoned

decision dated July 6, 2017. The Superior Court did not err in concluding that Whittle’s

second motion for postconviction relief was procedurally barred and did not satisfy the

pleading requirements of Superior Court Criminal Rule 61(d)(2).

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior Court

is AFFIRMED.

                                       BY THE COURT:
                                       /s/ Leo E. Strine, Jr.
                                       Chief Justice